United States Court of Appeals for the Federal Circuit

                                      04-1515


                           HEARTLAND BY-PRODUCTS, INC.,

                                                    Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                    Defendant-Appellee.




      Stanley McDermott III, DLA Piper Rudnick Gray Cary US LLP, of New York, New
York, argued for plaintiff-appellant. With him on the brief were Daniel J. Gluck and
Jerome L. Hanifin, Serko & Simon, of New York, New York.

       Aimee Lee, Attorney, International Trade Field Office, Commercial Litigation
Branch, Civil Division, United States Department of Justice, of New York, New York,
argued for defendant-appellee. With her on the brief were Peter D. Keisler, Assistant
Attorney General, David M. Cohen, Director, of Washington, DC, and Barbara S.
Williams, Attorney in Charge, International Trade Field Office, of New York, New York.
Of counsel on the brief were Karen P. Binder, Assistant Chief Counsel, International
Trade Litigation, United States Customs and Border Protection, of New York, New York,
Yelena Slepak, Attorney, and Allan Martin, Associate Chief Counsel, of Washington,
DC; and Ellen Daly, Attorney, Office of Chief Counsel, of Washington, DC.

Appealed from: United States Court of International Trade

Judge Judith M. Barzilay
 United States Court of Appeals for the Federal Circuit

                                        04-1515


                         HEARTLAND BY-PRODUCTS, INC.,

                                                              Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                              Defendant-Appellee.

                            __________________________

                            DECIDED: September 26, 2005
                            __________________________



Before MICHEL, Chief Judge, SCHALL and PROST, Circuit Judges.

MICHEL, Chief Judge.

      Heartland By-Products, Inc. (“Heartland”) appeals the order of the United States

Court of International Trade dismissing its May 2003 complaint for lack of subject matter

jurisdiction. Heartland By-Prods., Inc. v. United States, 341 F. Supp. 2d 1284 (Ct. Int’l

Trade 2004). This appeal was submitted for decision following oral argument on August

2, 2005. Because we hold that the Court of International Trade has ancillary jurisdiction

to determine the scope and effect of its prior decision in Heartland By-Products, Inc. v.

United States, 74 F. Supp. 2d 1324 (Ct. Int’l Trade 1999), we reverse the order of

dismissal and remand for further proceedings on the merits.
                                    BACKGROUND

      This case comes to us by a long and tortuous path.          The dispute between

Heartland and the United States Customs Service (“Customs”)1 originated in 1995. At

that time, Heartland, a sugar refiner, requested an advance ruling from Customs

regarding the classification of its prospective sugar syrup imports from Canada. On

May 15, 1995, Customs issued New York Ruling Letter 810328 (“New York Ruling

Letter”), classifying Heartland’s prospective imports under subheading 1702.90.40 of

the Harmonized Tariff Schedule of the United States (“HTSUS”).               Under this

classification, Heartland’s sugar syrup was not subject to the significantly higher duty

rates imposed under the Tariff Rate Quota (“TRQ”).2 Having obtained the advance

classification ruling from Customs, Heartland began its import and refining operations in

the United States in mid-1997.

      About four years later, in response to a petition under 19 U.S.C. § 1516 by a

number of domestic trade associations, Customs published a notice of its intent to

revoke the New York Ruling Letter and to reclassify Heartland’s sugar syrup imports

under a different HTSUS provision, subject to the TRQ. Proposed Revocation of Ruling

Letter & Treatment Relating to Tariff Classification of Certain Sugar Syrups, 33 Cust.

Bull. No. 22/23, at 56-57 (June 9, 1999). On September 8, 1999, following a comment

period, Customs issued a final notice revoking the New York Ruling Letter and



      1
             Effective March 1, 2003, the United States Customs Service was renamed
the United States Bureau of Customs and Border Protection. Homeland Security Act of
2002, Pub. L. No. 07-296, § 1502, 116 Stat. 2135, 2308-2309 (2002).
      2
             According to Heartland, the non-TRQ duty during the relevant period was
0.35 cents per liter compared to the TRQ rate of 35.74 cents per kilogram,
approximately 10,000 percent higher than the non-TRQ rate.


04-1515                                    2
reclassifying Heartland’s sugar syrup imports, effective November 8, 1999. Revocation

of Ruling Letter & Treatment Relating to Tariff Classification of Certain Sugar Syrups, 33

Cust. Bull. No. 35/36, at 41 (Sept. 8, 1999) (“Revocation Ruling”).

      On September 20, 1999, Heartland filed a complaint in the Court of International

Trade seeking pre-importation review of the Revocation Ruling under 28 U.S.C.

§ 1581(h) and an injunction preventing Customs from enforcing the Revocation Ruling

under 28 U.S.C. § 1581(i). On October 18, 1999, the Court of International Trade

exercised its jurisdiction under § 1581(h)3 to grant Heartland’s motion for judgment on

the agency record. Heartland By-Prods., Inc. v. United States, 74 F. Supp. 2d 1324 (Ct.

Int’l Trade 1999) (“Heartland I”).    The court declared Customs’ Revocation Ruling

unlawful and ordered that Heartland’s sugar syrup be classified under subheading

1702.90.40 HTSUS, the classification established by the New York Ruling Letter. Id. at

1345. Relying on Heartland I, Heartland continued to import sugar syrup into the United

States.

      The government, joined by the United States Beet Sugar Association, which had

intervened as a defendant below, appealed the Court of International Trade’s decision




      3
             28 U.S.C. § 1581(h) provides:

      The Court of International Trade shall have exclusive jurisdiction of any
      civil action commenced to review, prior to the importation of the goods
      involved, a ruling issued by the Secretary of the Treasury, or a refusal to
      issue or change such a ruling, relating to classification, valuation, rate of
      duty, marking, restricted merchandise, entry requirements, drawbacks,
      vessel repairs, or similar matters, but only if the party commencing the civil
      action demonstrates to the court that he would be irreparably harmed
      unless given an opportunity to obtain judicial review prior to such
      importation.



04-1515                                     3
in Heartland I.4 We reversed, reasoning that Customs’ persuasive interpretation of the

relevant HTSUS provisions merited deference under Skidmore v. Swift & Co., 323 U.S.

134 (1944). Heartland By-Prods., Inc. v. United States, 262 F.3d 1126 (Fed. Cir. 2001)

(“Heartland II”). This court’s decision did not specify the date as of which the TRQ rates

would apply to Heartland’s sugar syrup entries. Our decision issued on August 30,

2001, nearly two years after the decision was reviewed. The following day, Heartland

ceased importing sugar syrup into the United States.

      After denying Heartland’s petition for rehearing, this court issued its mandate on

December 4, 2001. Customs, however, did not wait for the mandate to issue before

commencing full-scale liquidation and reliquidation of Heartland’s sugar syrup entries at

the TRQ rates. Beginning on October 5, 2001, Customs liquidated some 1,225 entries

prior to the issuance of the mandate. Customs continued to liquidate and reliquidate

Heartland’s entries after the mandate issued.

      Heartland responded by filing a motion for entry of judgment on December 13,

2001, asking that the Court of International Trade determine the effective date of its

ruling in Heartland I and thus the propriety of Customs’ actions. Heartland alleged that

§ 1581(h) conferred jurisdiction on the trial court to consider the scope of its ruling in

Heartland I and argued that, under 19 U.S.C. § 1625(c),5 the higher TRQ duties became

applicable no earlier than 60 days after the issuance of the appellate mandate.



      4
             The government did not seek to stay Heartland I pending appeal.
      5
             19 U.S.C. § 1625(c) provides, in relevant part:

      (c) Modification and revocation. A proposed interpretive ruling or decision
      which would--



04-1515                                     4
       In December 2001, Heartland began to file protective protests under 19 U.S.C.

§ 1514, administratively challenging Customs’ allegedly premature liquidations and

reliquidations of its sugar syrup entries at the TRQ rate.

       The Court of International Trade heard oral argument on Heartland’s motion for

entry of judgment on January 23, 2002. At oral argument, counsel for the government

represented that Heartland may establish jurisdiction under 28 U.S.C. § 1581(a)6 by

protesting the liquidation or reliquidation of a single entry and that Customs “would

likely” suspend action on Heartland’s other entries pending court proceedings. In view

of this representation, the trial court advised the parties to work together to settle the

jurisdictional issue. Heartland promptly contacted the government, suggesting that it

deny a protest of a single entry, which Heartland would contest under § 1581(a), while

Customs deferred taking any action on all other pending entries. Customs, however,

proposed denying three representative entries, the first reliquidated prior to the issuance

of the mandate, the second reliquidated after the issuance of the mandate, and the third

liquidated after the issuance of the mandate. On February 15, 2002, two days after




              (1) modify (other than to correct a clerical error) or revoke a prior
       interpretive ruling or decision which has been in effect for at least 60 days;
       or
              (2) have the effect of modifying the treatment previously accorded
       by the Customs Service to substantially identical transactions;

       shall be published in the Customs Bulletin. . . . The final ruling or decision
       shall become effective 60 days after the date of its publication.
       6
              28 U.S.C. § 1581(a) provides:

       The Court of International Trade shall have exclusive jurisdiction of any
       civil action commenced to contest the denial of a protest, in whole or in
       part, under section 515 of the Tariff Act of 1930.


04-1515                                      5
Heartland questioned the necessity of denying three rather than just one entry, Customs

resumed liquidating and reliquidating Heartland’s entries at the TRQ rate.

       On February 26, 2002, the Court of International Trade denied Heartland’s

motion for entry of judgment. Heartland By-Prods., Inc. v. United States, 223 F. Supp.

2d 1317 (Ct. Int’l Trade 2002) (“Heartland III”).      The court vehemently rejected the

government’s argument that § 1581(h) covers only prospective rather than actual

entries, “even when the actual entry was the prospective entry contemplated by the

court when it took jurisdiction of the case, and by the ruling that was the subject of

[Heartland’s] complaint.” Id. at 1330. The Court of International Trade explained that

“[w]hile the jurisdictional predicate for § 1581(h) requires that the entries be prospective,

this must be distinguished from the effect of a judicial decision which can only be useful

if it is applied to real entries.”   Id.   The court thus ruled that it continued to have

jurisdiction to adjudicate issues pertaining to the actual entries covered by Heartland I:

“To force an importer to seek relief under § 1581(h) to establish its rights, and then force

it to litigate again when it seeks to enforce those rights with actual entries, would make

§ 1581(h) superfluous as an avenue of relief.” Id. at 1331. The trial court also observed

that because its decision in Heartland I remained binding and enforceable until the

issuance of the appellate mandate, “[a]ny action by Customs that applies the

[Revocation Ruling] prior to the issuance of the mandate directly flouts the authority of

this court over rulings under § 1581(h).” Id.

       Nonetheless, the Court of International Trade declined to exercise its jurisdiction

under § 1581(h) to determine the temporal effect of its ruling in Heartland I, stating that

a “better alternative” was available to Heartland in this case, namely, jurisdiction under




04-1515                                         6
28 U.S.C. § 1581(a). Id. at 1335. The court reasoned that while it had “the option of

ruling on the applicability of § 1625(c) to some of the entries covered by [Heartland’s]

motion” — specifically, those entered and liquidated prior to December 11, 2001 — it

would be unable to consider all of the relief requested by Heartland, given the unclear

factual record and the uncertain status of other entries in the liquidation process. Id. at

1334. The protest process, the court explained, would allow the development of a clear

factual record. Hence, the court concluded that “[i]n this case, to maintain jurisdiction

under § 1581(h), or extend it under § 1581(i), when another more comprehensive

avenue is available is unwise.” Id. at 1335. The Court of International Trade thus

entered judgment in accordance with the appellate mandate and dismissed the

complaint.

       Heartland did not appeal Heartland III. Several months later, Heartland renewed

its proposal that Customs deny the protest of a single entry to establish jurisdiction

under § 1581(a). Heartland had filed two such protests, dated March 1 and March 8,

2002, each covering only a single entry. Despite Heartland’s renewed proposal, on

December 3, 2002, Customs denied four pending protests, totaling approximately $10

million in TRQ duties. Customs denied one additional protest worth $26 million in TRQ

duties on February 27, 2003. None of these protests included the single-entry protests

filed by Heartland.

       On May 29, 2003, Heartland filed a second complaint in the Court of International

Trade, challenging Customs’ retroactive imposition of TRQ duties on Heartland’s sugar

syrup entries imported in reliance on Heartland I. Both counts of the complaint, the first

styled under § 1581(h) and the second under § 1625(c), sought declaratory judgment as




04-1515                                     7
well as a preliminary and permanent injunction. On July 28, 2003, the government

moved to dismiss Heartland’s complaint for lack of subject matter jurisdiction or, in the

alternative, for failure to state a claim upon which relief can be granted. On July 1,

2004, almost one year later, having heard no oral argument, the Court of International

Trade dismissed Heartland’s complaint. Heartland By-Prods., Inc. v. United States, 341

F. Supp. 2d 1284 (Ct. Int’l Trade 2004) (“Heartland IV”).

      The Court of International Trade determined that it lacked jurisdiction under both

§ 1581(h) and § 1581(i).7 With respect to § 1581(h), the court concluded that it could no

longer exercise jurisdiction because it “formally relinquished jurisdiction” under that

provision when it denied Heartland’s motion for entry of judgment and dismissed the

original case in Heartland III.   The present action, the trial court reasoned, “[w]hile



      7
          28 U.S.C. § 1581(i) provides:

      (i) In addition to the jurisdiction conferred upon the Court of International
      Trade by subsections (a)-(h) of this section and subject to the exception
      set forth in subsection (j) of this section, the Court of International Trade
      shall have exclusive jurisdiction of any civil action commenced against the
      United States, its agencies, or its officers, that arises out of any law of the
      United States providing for--

               (1) revenue from imports or tonnage;

           (2) tariffs, duties, fees, or other taxes on the importation of
      merchandise for reasons other than the raising of revenue;

             (3) embargoes or other quantitative restrictions on the importation
      of merchandise for reasons other than the protection of the public health
      or safety; or

              4) administration and enforcement with respect to the matters
      referred to in paragraphs (1)-(3) of this subsection and subsections (a)-(h)
      of this section.

      ....


04-1515                                     8
involving the same parties, entries and underlying dispute as Heartland III . . . is an

entirely separate, new cause of action. Therefore, Heartland carries the burden of re-

establishing the jurisdiction of this court to survive the government’s motion to dismiss.”

Id. at 1287. The trial court next determined that no new basis for § 1581(h) jurisdiction

existed. The Court of International Trade found that Heartland could not satisfy the

requirements of § 1581(h) anew, as all of its entries had already been imported, and no

prospective entries were in dispute.

       Turning to § 1581(i), the trial court observed that this “catch-all” jurisdictional

provision “may not be invoked when jurisdiction under another subsection of section

1581 is, or could have been available, unless the remedy provided under that other

subsection would be manifestly inadequate.” Id. at 1289. Here, the court explained,

Heartland’s alleged inability to pay “ruinous” duties on the protested entries did not

alone render a remedy under § 1581(a) manifestly inadequate. Id. (citing, inter alia,

Am. Air Parcel Forwarding Co. v. United States, 718 F.2d 1546, 1551 (Fed. Cir. 1983)).

The court thus found jurisdiction under § 1581(i) unavailable. Finding no subject matter

jurisdiction to adjudicate Heartland’s complaint, the Court of International Trade

dismissed the action.

       Heartland timely appealed to this court. We have jurisdiction under 28 U.S.C.

§ 1295(a)(5).

                                       DISCUSSION

       Heartland makes three main arguments on appeal. First, it contends that the

Court of International Trade erred by not treating Heartland’s complaint as “an

independent action” for relief from the judgment of dismissal in Heartland III under Court




04-1515                                     9
of International Trade Rule 60(b).8 Such an action, Heartland argues, does not require

an independent basis for jurisdiction.     Second, Heartland asserts that the Court of

International Trade had continued to possess jurisdiction under § 1581(h) to determine

the scope of its ruling in Heartland I. This inherent authority, Heartland maintains, did

not terminate upon the court’s dismissal of the original action in Heartland III. Third,

Heartland claims the trial court had jurisdiction under the catch-all provision in § 1581(i).

To that end, Heartland challenges the trial court’s determination that jurisdiction under

§ 1581(a) was not “manifestly inadequate,” rendering § 1581(i) jurisdiction unavailable

as a matter of law.

       The government responds that Heartland’s complaint fails to seek relief from the

judgment in Heartland III under Rule 60(b), as the complaint mentions neither Rule

60(b) nor Heartland III. In reply to Heartland’s argument that the Court of International

Trade continued to have jurisdiction under § 1581(h), the government asserts that the

court forever relinquished jurisdiction over the original action when it dismissed

Heartland III, and that the present action constitutes an entirely new, separate case,

requiring an independent jurisdictional basis. Finally, the government defends the trial

court’s finding that the alleged adequacy of § 1581(a) rendered jurisdiction under

§ 1581(i) unavailable, arguing that financial hardship alone does not make jurisdiction

under § 1581(a) “manifestly inadequate.”

       8
              Rule 60(b) provides, in relevant part:

       This rule does not limit the power of the court to entertain an independent
       action to relieve a party from a judgment, order, or proceeding, or to grant
       relief to a defendant not actually personally notified as provided in Title 28
       U.S.C. § 1655, or to set aside a judgment for fraud upon the court. The
       procedure for obtaining relief from a judgment shall be by motion as
       prescribed in these rules or by an independent action. (Emphasis added).


04-1515                                      10
       We review decisions of the Court of International Trade dismissing for lack of

subject matter jurisdiction de novo. Xerox Corp. v. United States, 289 F.3d 792, 794

(Fed. Cir. 2002). We begin with Heartland’s argument that the Court of International

Trade continued to have jurisdiction under § 1581(h) to determine the scope and effect

of its decision in Heartland I, an argument that we accept.

       The Court of International Trade concluded that because it “formally relinquished

jurisdiction” over the original action in Heartland III, jurisdiction under § 1581(h) was no

longer available.    Indeed, in Heartland III, the trial court “declined” to exercise

jurisdiction under § 1581(h) despite correctly finding such jurisdiction did lie. Mindful of

the fact that Heartland IV, not Heartland III, is before us on review, we nonetheless note

that the Court of International Trade did not have the authority to simply decline to

exercise jurisdiction conferred by § 1581(h). Such an exercise is not optional. See New

Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 358 (1989) (“federal

courts lack the authority to abstain from the exercise of jurisdiction that has been

conferred”). Having assured itself of § 1581(h) jurisdiction over at least some of the

entries, the trial court should have deferred ruling on the government’s motion to

dismiss pending clarification of the factual record as to other entries or dismissed the

action without prejudice pending such clarification, rather than entering judgment that

finally dismissed the action.

       In Heartland IV, despite acknowledging that Heartland’s second action involved

the same parties, the same entries, and the same underlying dispute as Heartland III,

the court nevertheless seemed to treat as legally dispositive the fact that it had “finally

relinquished” jurisdiction over the original case in Heartland III. The central issue in this




04-1515                                      11
appeal is thus whether the Court of International Trade had jurisdiction to review the

scope of its prior decision in Heartland I, despite its dismissal in Heartland III of the

original action of which the prior decision was part. We have had occasion to examine

the underlying question in United States v. Hanover Insurance Co., 82 F.3d 1052 (Fed.

Cir. 1996). There, the United States commenced an action against Hanover, a surety,

in 1992 to recover unpaid antidumping duties and interest from 1978. The Court of

International Trade granted Hanover’s motion to dismiss the action as barred by the six

year statute of limitations set forth in 28 U.S.C. § 2415(a).      Despite the dismissal,

Customs continued to demand payment and threatened Hanover with administrative

sanctions, including directing all district and regional directors not to accept any

merchandise covered by bonds underwritten by Hanover and requesting that the

Treasury Department remove Hanover from the list of approved sureties pursuant to 19

U.S.C. § 1623. Hanover sought redress from the Court of International Trade by filing a

motion for civil contempt, arguing that the threatened administrative actions

contravened the court’s order dismissing the case as time-barred.

       Concluding that it had “jurisdiction to determine the effect of, and to enforce its

own judgments,” and therefore power to determine the legal effect of its prior dismissal,

the court enjoined Customs from further administrative attempts to collect the unpaid

duties and interest. This court affirmed, explaining:

       Like district courts, see 28 U.S.C. § 1585 (1994), the Court of International
       Trade has the inherent power to determine the effect of its judgments and
       issue injunctions to protect against attempts to attack or evade those
       judgments. The issue before the court on Hanover’s motion for civil
       contempt was whether Customs’ attempt to circumvent the limitation
       period by resort to administrative actions was contrary to the prior order of
       dismissal. Such an inquiry falls squarely within the court’s inherent power
       to determine the effect of its prior judgments. Where a party’s conduct is



04-1515                                     12
      in violation, or evasive, of a prior judgment, the Court of International
      Trade also has authority to enjoin that conduct regardless of whether the
      conduct amounts to civil contempt.

Id. at 1054. This inherent power, which flows from a federal court’s original authority to

render a judgment in the case, has been termed “ancillary jurisdiction.”9          As the

Supreme Court has explained:

      We have reserved the use of ancillary jurisdiction in subsequent
      proceedings for the exercise of a federal court’s inherent power to enforce
      its judgments. Without jurisdiction to enforce a judgment entered by a
      federal court, the judicial power would be incomplete and entirely
      inadequate to the purposes for which it was conferred by the Constitution.

Peacock, 516 U.S. at 356 (citation and quotation omitted);10 see also Peter Bay

Homeowners Assoc., Inc. v. Stillman, 294 F.3d 524, 533 (3d Cir. 2002) (“There is no

question . . . that the District Court had jurisdiction to interpret the scope of the

easement ordered by Judge Young in his 1975 decision. It had the jurisdiction pursuant

to its inherent power to interpret, and thereby effect, the District Court’s own decrees.”

(citing Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994))).

      As in Hanover, here, the Court of International Trade had ancillary jurisdiction to

determine the effect of Heartland I on the sugar syrup entries made in reliance on that

judgment before its reversal by our court. Like the motion for civil contempt in Hanover,

the complaint at issue in this case alleged that Customs’ liquidations and reliquidations



      9
             A federal court may exercise ancillary jurisdiction “(1) to permit disposition
by a single court of claims that are, in varying respects and degrees, factually
interdependent; and (2) to enable a court to function successfully, that is, to manage its
proceedings, vindicate its authority, and effectuate its decrees.” Peacock v. Thomas,
516 U.S. 349, 355 (1996) (citation and quotation omitted).
      10
             Under 28 U.S.C. § 1585, the Court of International Trade possesses “all
the powers in law and equity of, or as conferred by statute upon, a district court of the
United States.”


04-1515                                     13
of these entries at the TRQ rate prior to the issuance of the appellate mandate

contravened the Court of International Trade’s ruling in Heartland I.           The Court of

International Trade, therefore, had jurisdiction to assess the propriety of Customs’

allegedly premature liquidations and reliquidations — purportedly violative of its prior

ruling in Heartland I — despite the dismissal of the original action in Heartland III. In

other words, the dismissal of Heartland III did not deprive the court of its inherent power

to examine the effect of or ensure compliance with its own prior ruling in Heartland I.

        While federal courts hold the inherent power to enforce their prior judgments, in

determining the reach of such power, the Supreme Court has “cautioned against the

exercise of jurisdiction over proceedings that are ‘entirely new and original,’ or where

‘the relief [sought is] of a different kind or on a different principle’ than that of the prior

decree.” Peacock, 516 U.S. at 357-59 (finding no jurisdiction because the second suit

involved new theories of liability not asserted in and having little connection with the

original suit) (citations omitted, brackets in original). In this regard, the government

insists that Heartland’s second suit is wholly distinct from the original action, thus

requiring an independent jurisdictional predicate. The original case, the government

alleges, dealt with the validity of Customs’ Revocation Ruling, while this case

challenges the application of that ruling through a separate statutory provision, namely §

1625.    The government’s view of the two actions is myopic.            Both cases, as the

government implicitly admits, concern Customs’ Revocation Ruling. As the Court of

International Trade correctly reasoned in Heartland III, “[t]here is an obvious link

between the restoration of the [Revocation Ruling] by the Federal Circuit, and

determining the effective date of its application.”      223 F. Supp. 2d at 1334.         Like




04-1515                                       14
Heartland’s motion for entry of judgment in Heartland III, this action asks the Court of

International Trade to determine the reach of its own judgment in Heartland I and

determine the legality of Customs’ liquidations and reliquidations in view of that

judgment, a task that is always within the court’s jurisdiction.11 See Hanover, 82 F.3d at

1054.

        Indeed, requiring Heartland to establish jurisdiction under § 1581(a), including

the payment of TRQ duties on its denied protests, to receive a determination as to the

proper scope of the trial court’s original ruling under § 1581(h) would frustrate the

purpose of the latter provision, which was enacted to provide importers with a means for

obtaining pre-importation relief without having to pay post-importation duties. As the

Court of International Trade correctly explained in Heartland III,

        Section 1581(h) is an extraordinary instrument, and a significant exception
        to the procedural requirements traditionally placed on those challenging a
        decision by Customs. Historically, in order to challenge a decision like the
        Revocation [Ruling] at issue in this case, it was necessary for a party to
        exhaust remedies available through the administrative agency by filing a
        protest with Customs. Exhaustion in such a case also requires plaintiffs to
        pay any duties owed on the entries in question before filing with this court.
        Section 1581(h) allows for bypassing these procedural and monetary
        burdens in specific and narrow circumstances, namely, if the importer can
        demonstrate that it would be irreparably harmed unless given an
        opportunity to obtain judicial review prior to [an] importation.

223 F. Supp. 2d at 1324 (citations and quotations omitted). It would defy reason for

Congress to permit Heartland to obtain pre-importation relief from the Court of



        11
               The government also renews an argument rejected by the Court of
International Trade in Heartland III, that jurisdiction under § 1581(h) cannot lie without
prospective rather than actual entries before the court, as required by the statute. This
argument only has force if Heartland were required to establish a new basis for
§ 1581(h) jurisdiction. Because, as we held above, the Court of International Trade has
ancillary jurisdiction to assess the scope and effect of its prior decisions, the fact that no
prospective entries are at issue is of no moment.


04-1515                                      15
International Trade under § 1581(h), yet require it to invoke an entirely separate and

less favorable jurisdictional basis, § 1581(a), to resolve the scope of that relief. We will

not impute such intent to Congress. Moreover, settled precedent, discussed above,

finds a constitutional basis for ancillary jurisdiction to enforce continually its prior

judgments under the same jurisdictional basis supporting the original ruling.

       Finally, the government proposes that any harm to Heartland, including the $10

million duty payment needed to meet the requirements for § 1581(a) jurisdiction, is self-

inflicted. That is, Heartland chose to rely on the non-stayed but also non-final judgment

in Heartland I to continue its sugar syrup imports, the government contends, and failed

to challenge the dismissal of the original case in Heartland III, either by filing a motion to

vacate the judgment or by appealing to this court. While the government’s argument

has no bearing on the question of the trial court’s jurisdiction over Heartland IV, we note

that Heartland had little incentive to pursue a costly appeal from Heartland III, especially

in the face of the trial court’s directive to work out rulings on protests to invoke

jurisdiction under § 1581(a) and the government’s representations that it would agree to

an expedient and affordable means for establishing jurisdiction under that provision.

Heartland’s current predicament, in part a result of the Court of International Trade’s

erroneous dismissal of its motion for entry of judgment in Heartland III and in part a

result of the parties’ inability to agree on a feasible jurisdictional mechanism, in no way

precludes Heartland from having the merits of its complaint heard by the Court of

International Trade.

       In sum, the Court of International Trade erred by holding that it lacked jurisdiction

to determine the temporal scope of its ruling in Heartland I and the effect of our decision




04-1515                                      16
in Heartland II on that ruling. Because we hold that the Court of International Trade had

ancillary jurisdiction to determine the effective date the higher TRQ rates applied to

Heartland’s sugar syrup imports and thus the legality of Customs’ actions with regard to

the disputed imports, we need not reach Heartland’s remaining arguments on appeal,

namely, that the Court of International Trade erred by failing to treat its complaint as an

independent action under Rule 60(b), or that the trial court erred in holding that it had no

jurisdiction to hear Heartland’s complaint under § 1581(i).12

                                      CONCLUSION

       For the foregoing reasons, the order of the Court of International Trade

dismissing Heartland’s complaint is reversed, and this case is remanded for further

proceedings on the merits.

                             REVERSED AND REMANDED




       12
               Some precedent indicates that the exercise of ancillary jurisdiction might
be committed to the discretion of the trial court. See, e.g., U.S.I. Props. Corp. v. M.D.
Construction Co., 230 F.3d 489, 496 (1st Cir. 2000) (“Ancillary enforcement jurisdiction,
given its origins in the courts of equity, traditionally has an equitable and discretionary
character.”). To the extent that the Court of International Trade may possess such
discretion, declining to exercise ancillary jurisdiction in this case would constitute an
abuse of that discretion.


04-1515                                     17